Montgomery, Judge.
The defendant in error made a contract with a freedman, by which he was to furnish land, all necessary horse-power, provisions, etc., which the freedman was to use, in making a crop. The crop was to belong to Smith, until all his advances were paid. He was to sell the crop, pay himself, and give the surplus, if any, to the freedman. The crop was made, (three bales of cotton), gathered, carried to Smith’s gin-house by the freedman, ginned, packed and there left. It was worth less than the advances made by Smith to the freedman. The gin-house was half a mile off from the land on which the cotton was made. The cotton remained several days at the gin-house, when, during Smith’s absence from home, the freedman, without his knowledge or consent, carried it to Columbus, and sold it, and so it came into the possession of the plaintiffs in error. Smith took out a possessory warrant before a magistrate. The magistrate awarded the cotton to him. A certiorari was sued out, the judgment of the magistrate affirmed, and the case brought here.
We see no error in the ruling. The crop had been made and delivered according to the contract. Smith had possession at the time. It was unlawfully taken by the freedman.
Judgment affirmed.